Case 2:17-cv-02651-GMN-EJY Document 53-3 Filed 09/24/19 Page 1 of 5




                     EXHIBIT B
       August 23, 2019 Email from Sam Castor to Ronald
                             Green
             Case 2:17-cv-02651-GMN-EJY Document 53-3 Filed 09/24/19 Page 2 of 5


  From:    Sam Castor sam@switch.com
Subject:   Re: MTech adv. Switch
   Date:   August 23, 2019 at 4:31 PM
     To:   Ron Green rdg@randazza.com
    Cc:    Anne-Marie Birk abirk@switch.com, Piers R. Tueller ptueller@hutchlegal.com, Marc Randazza mjr@randazza.com,
           Alex Shepard ajs@randazza.com, Crystal Sabala ccs@randazza.com


      Ron,

      As discussed, I’ve a1ached updated documents which now contain a clause that the inclusion of
      the Exhibits A and B does not cons=tute waiver of either party’s right to challenge those categories,
      or resul=ng designa=ons.

      I understand you want to talk to your client and we’ll touch base again Monday. Let me know if the
      a1ached works.

      If we don’t hear from you Monday, or don’t reach agreement, we’ll ﬁle separate protec=ve orders.

      Happy Friday.



                             SAM CASTOR
                             EVP OF POLICY
                             DEPUTY GENERAL COUNSEL

                             o +1 (702) 444-4102
                             m +1 (702) 371-0724
                             e sam@switch.com




      From: Samuel Castor <sam@switch.com>
      Date: Friday, August 23, 2019 at 4:10 PM
      To: Ron Green <rdg@randazza.com>
      Cc: Anne-Marie Birk <abirk@switch.com>, "Piers R. Tueller" <ptueller@hutchlegal.com>,
      Marc Randazza <mjr@randazza.com>, Alex Shepard <ajs@randazza.com>, Crystal Sabala
      <ccs@randazza.com>
      Subject: Re: MTech adv. Switch

      Ron,

      Rea1ached (clean and redline).

      I disagree with your characteriza=on of the facts. And I s=ll remain hopeful that a quick convo will
      resolve this.

      Calling you.



                              SAM CASTOR
                              EVP OF POLICY
   Case 2:17-cv-02651-GMN-EJY Document 53-3 Filed 09/24/19 Page 3 of 5


                  EVP OF POLICY
                  DEPUTY GENERAL COUNSEL

                 o +1 (702) 444-4102
                 m +1 (702) 371-0724
                 e sam@switch.com




From: Ron Green <rdg@randazza.com>
Date: Friday, August 23, 2019 at 2:59 PM
To: Samuel Castor <sam@switch.com>
Cc: Anne-Marie Birk <abirk@switch.com>, "Piers R. Tueller" <ptueller@hutchlegal.com>,
Marc Randazza <mjr@randazza.com>, Alex Shepard <ajs@randazza.com>, Crystal Sabala
<ccs@randazza.com>
Subject: Re: MTech adv. Switch

Sam:

I need to discuss your proposed language with my clients, and I am working on a deadline in
another ma1er for this aOernoon. So I doubt you will have our posi=on today, which is essen=ally
the deadline your email provides. Given that I have not heard from you guys with regard to our
suggested changes for a week, your deadline of a few hours is unreasonable. However, I do agree
that we need to get this resolved very soon, and I will speak with my clients about your proposed
language as soon as possible.

I would prefer to speak with you aOer I have spoken to my clients. Un=l I have their input, I am
unsure how useful a call will be between us. However, I am in the oﬃce this aOernoon if you feel
that speaking with me for a few minutes would be produc=ve.

Addi=onally, since it is fairly likely that we will have some diﬀerences regarding the ﬁnal language
of the Protec=ve Order, I had previously suggested asking the Court for a Case Management
Conference so that both par=es can discuss their concerns over the language of the Protec=ve
Order with the Magistrate Judge. Your email seems to indicate that you have rejected that
sugges=on. Am I correct in making that assump=on? If I am correct, I will likely be ﬁling a request
for a Case Management Conference anyway, so that I can detail to the Court any concerns rela=ng
to the edits you made to the Protec=ve Order, assuming any remain.

Finally, you sent me two documents. One is marked “REDLINE” and one is marked “CLEAN.”
However, both contain redlines, and they appear to be iden=cal. Please conﬁrm.
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.




       On Aug 23, 2019, at 12:57 PM, Sam Castor <sam@switch.com> wrote:
Case 2:17-cv-02651-GMN-EJY Document 53-3 Filed 09/24/19 Page 4 of 5


  Ron,

  I have a1ached a (clean and redlined) copy of the PO we plan to ﬁle Monday, if we
  don’t reach agreement.

  We have proposed alterna=ve language that I hope gets us both there. In the hopes
  this can be resolved with a bit more discussion, I’d like to schedule one last call to
  discuss the a1ached.

  When are you free today?




                       SAM CASTOR
                       EVP OF POLICY
                       DEPUTY GENERAL COUNSEL

                      o +1 (702) 444-4102
                      m +1 (702) 371-0724
                      e sam@switch.com




  From: "Piers R. Tueller" <ptueller@hutchlegal.com>
  Date: Wednesday, July 31, 2019 at 5:14 PM
  To: Ron Green <rdg@randazza.com>
  Cc: Samuel Castor <sam@switch.com>, Anne-Marie Birk <abirk@switch.com>
  Subject: MTech adv. Switch

  Ron –

  It was good to chat with you earlier this aOernoon. Per our conversa=on I look
  forward to seeing your revisions to the protec=ve order today. Once I’ve had a chance
  to review and have discussed it with Sam I will reach out to address any addi=onal
  issues.

  Thanks,


  Piers R. Tueller
  Attorney



  HUTCHISON & STEFFEN, PLLC
  (702) 385-2500
  hutchlegal.com
  Notice of Confidentiality: The information transmitted is intended only for the person or entity to
  Case 2:17-cv-02651-GMN-EJY Document 53-3 Filed 09/24/19 Page 5 of 5

    Notice of Confidentiality: The information transmitted is intended only for the person or entity to
    whom it is addressed and may contain confidential and/or privileged material. Any review,
    retransmission, dissemination or other use of, or taking any action in reliance upon, this information
    by anyone other than the intended recipient is not authorized.




    Disclaimer
    The information contained in this communication from the sender is confidential. It is
    intended solely for use by the recipient and others authorized to receive it. If you are not the
    recipient, you are hereby notified that any disclosure, copying, distribution or taking action in
    relation of the contents of this information is strictly prohibited and may be unlawful.

    This email has been scanned for viruses and malware, and may have been automatically
    archived by Mimecast Ltd, an innovator in Software as a Service (SaaS) for business.
    Providing a safer and more useful place for your human generated data. Specializing in;
    Security, archiving and compliance. To find out more Click Here.
    <2019.08.23 DRAFT S=pulated Protec=ve Order - REDLINE.docx><2019.08.23 DRAFT
    S=pulated Protec=ve Order - CLEAN.docx>




 2019.08.23       2019.08.23
DRAFT…N.docx     DRAFT…E.docx
